     Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 1 of 13 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

JOSEPH SPIRA
on behalf of himself and
all other similarly situated consumers

                                Plaintiff,

               -against-


PROFESSIONAL CLAIMS BUREAU, INC.

                                Defendant.



                                     CLASS ACTION COMPLAINT

                                               Introduction
1.      Plaintiff Joseph Spira seeks redress for the illegal practices of Professional Claims Bureau,

        Inc. concerning the collection of debts, in violation of the Fair Debt Collection Practices

        Act, 15 U.S.C. § 1692, et seq. ("FDCPA").

                                                     Parties

2.      Plaintiff is a citizen of the State of New York who resides within this District.

3.      Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

        the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt.

4.      Upon information and belief, Defendant's principal place of business is located in

        Hicksville, New York.

5.      Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

        consumers.

6.      Defendant is a "debt collector" as that term is defined by the FDCPA, 15 U.S.C. §

        1692(a)(6).




                                                 1
     Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 2 of 13 PageID #: 2



                                           Jurisdiction and Venue

7.      This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

        1331.

8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

        that give rise to this action occurred, in substantial part, in this district.

                                     Allegations Particular to Joseph Spira

9.      Upon information and belief, on a date better known by Defendant, Defendant began to

        attempt to collect an alleged consumer debt from the Plaintiff.

10.     On or about October 13, 2020, November 24, 2020 and December 15, 2020 Defendant

        sent the Plaintiff a collection letters seeking to collect a balance allegedly incurred for

        personal purposes.

11.     The said letters, instead of it being sent to Plaintiff directly from its own offices, upon

        information and belief, Defendant sent information regarding Plaintiff and the alleged

        debt to a commercial mail-house ("mail house").

12.     As such, Defendant had disclosed to the mail house, the Plaintiffs status as a debtor and

        other highly personal pieces of information.

13.     The mail house then populated much of Plaintiffs private information into a pre-written

        template, printed it, and mailed the letter to the Plaintiffs residence.

14.     The FDCPA defines "communication" at 15 U.S.C. § 1692a(3) as "the conveying of

        information regarding a debt directly or indirectly to any person through any medium."

15.     The sending of an electronic file containing information about Plaintiffs purported debt

        to a mail house is therefore a communication.

16.     Defendant's communication to the mail house was in connection with the collection of a




                                                    2
   Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 3 of 13 PageID #: 3



         debt since it involved disclosure of the debt to a third-party with the objective being

         communication with and motivation of the consumer to pay the alleged debt.

17.      Plaintiff never consented to having his personal and confidential information, concerning

         the debt or otherwise, shared with anyone else.

18.      Section 15 U.S.C. 1692c(b) of the FDCPA states:

                "Except as provided in section 1692b of this title, without the prior consent of
                the consumer given directly to the debt collector, or the express permission of
                a court of competent jurisdiction, or as reasonably necessary to effectuate a post
                judgment judicial remedy, a debt collector may not communicate, in connection
                with the collection of any debt, with any person other than the consumer, his
                attorney, a consumer reporting agency if otherwise permitted by law, the
                creditor, the attorney of the creditor, or the attorney of the debt collector."
                (emphasis added).

19.      The mail house used by Defendant as part of its debt collection efforts against Plaintiff

         does not fall within any permitted exception provided for in 15 U.S.C. § 1692c(b).

20.      Due to Defendant's communication to this mail house, information about the Plaintiff,

         including his name, the amount allegedly owed, and his home address are all within the

         possession of an unauthorized third-party. 1

21.      Defendant unlawfully communicates with the unauthorized third-party mail house solely

         for the purpose of streamlining its generation of profits without regard to the propriety and

         privacy of the information which it discloses to such third-party.

22.      In its reckless pursuit of a business advantage, Defendant disregarded the known, negative

         effect that disclosing sensitive and personal information to an unauthorized third-party has

         on consumers. See Hunstein v. Preferred Collection & Mgmt. Servs., Case No. 8:19-cv-

         983-T-60SPF (M.D. Fla. Oct. 29, 2019) (Preferred's transmittal to Compumail included


1
  Brown v. Van Ru Credit Corp., 804 F.3d 740, 743 (6th Cir. 2015). If a debt collector ("conveys infonnation
regarding the debt to a third party - infonns the third party that the debt exists or provides infonnation about the
details of the debt - then the debtor may well be hanned by the spread of this infonnation.")




                                                           3
  Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 4 of 13 PageID #: 4



      specific details regarding Hunstein's debt: Hunstein's status as a debtor, the precise

      amount of his debt, the entity to which the debt was owed, and the fact that the debt

      concerned his son's medical treatment, among other things. It seems to us inescapable that

      Preferred's communication to Compumail at least "concerned," was "with reference to,"

      and bore a "relationship [or] association" to its collection.)

23.   Defendant violated 15 U.S.C. § 1692c(b) for disclosing information about Plaintiff's

      alleged debt to the employees of an unauthorized third-party mail house in connection

      with the collection of the debt.

24.   Defendant violated 15 U.S.C. § 1692f by using unfair means in connection with the

      collection a debt, to wit, knowingly disclosing sensitive and personal information about

      Plaintiff, to third parties not expressly authorized under the FDCPA.

25.   Defendant's November 14, 2020 states as follows: "It is extremely important that you

      resolve this past due account and we suggest that you contact our offices via

      telephone or mail immediately.

      "Payment is expected within 10 days of this notice. If this account is not resolved, we

      will assume that you have no intention of settling this outstanding balance."

26.   This is statement is clearly a false sense of urgency. The consumer will believe that

      some other action will occur after the ten day period especially where the debt is

      significant, the balance being $1,317.75.

27.   The letter implies that if the consumer has no intention of paying, there will be other

      actions taken to force the consumer to pay especially where the debt is an amount where

      suit could be brought, or other actions taken to make the time devoted worthwhile.




                                                4
  Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 5 of 13 PageID #: 5



28.   This is a classic case of a false sense of urgency with an implied threat of unintended

      action.

29.   In fact, nothing substantial occurred after the said letter.

30.   The Defendant sent a rather and comparatively tame letter dated December 15, 2020

      which states in part as follows: "It is our hope that you choose to close out this accom1t

      in a timely manner."

31.   Said letter series violates 15 U.S.C. §§ 1692e, 1692e(5) and 1692e(10).

32.   Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

      Defendant.

33.   Plaintiff suffered actual harm by being the target of the Defendant's misleading debt

      collection communications.

34.   Defendant violated the Plaintiffs right not to be the target of misleading debt collection

      communications.

35.   Defendant violated the Plaintiffs right to a truthful and fair debt collection process.

36.   Defendant used materially false, deceptive, misleading representations and means in its

      attempted collection of Plaintiffs alleged debt.

37.   Defendant's communications were designed to cause the debtor to suffer a harmful

      disadvantage in charting a course of action in response to Defendant's collection efforts.

38.   The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

      their rights, the act enables them to understand, make informed decisions about, and

      participate fully and meaningfully in the debt collection process. The purpose of the

      FDCPA is to provide information that helps consumers to choose intelligently. The

      Defendant's false representations misled the Plaintiff in a manner that deprived him of his




                                                5
    Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 6 of 13 PageID #: 6



        right to enjoy these benefits, these materially misleading statements trigger liability under

        section 1692e of the Act.

 39.    These deceptive communications additionally violated the FDCPA since they frustrate the

        consumer's ability to intelligently choose his or her response.

 40.    As an actual and proximate result of the acts and omissions of Professional Claims Bureau,

        Inc., Plaintiff has suffered including but not limited to, fear, stress, mental anguish,

        emotional stress, and acute embarrassment for which he should be compensated in an

        amount to be established by a jury at trial.

                                 AS AND FOR A CAUSE OF ACTION ·
 Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of himself and the
                              members of a class, as against the Defendant.
 41.    Plaintiff re-states, re-alleges, and incorporates herein by reference, paragraphs one ( 1)

        through forty one (41) as if set forth fully in this cause of action.

· 42.   This cause of action is brought on behalf of Plaintiff and the members of a class.

 43.    The class consists of all persons whom Defendant's records reflect resided in the State of

        New York and who were sent a collection letter in substantially the same form letters as

        the letters sent to the Plaintiff on or about October 13, 2020, November 14, 2020 and

        December 15, 2020; and (a) the collection letter was sent to a consumer seeking payment

        of a personal debt purportedly owed to Maimonides Medical Center; and (b) the collection

        letter was not returned by the postal service as undelivered; (c) and the Plaintiff asserts

        that the letters contained violations ofl 5 U.S.C. §§ 1692c(b), 1692e, 1692e(5), 1692e(l 0)

        and l 692f for disclosing information about Plaintiffs alleged debt to the employees of an

        unauthorized third-party mail house in connection with the collection of the debt and for
                                                       I

        using unlawful means in connection with the collection a debt.




                                                  6
  Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 7 of 13 PageID #: 7



44.   Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

      in this case because:

             A. Based on the fact that a form collection letter is at the heart of this litigation,

                 the class is so numerous that joinder of all members is impracticable.

             B. There are questions of law and fact common to the class and these questions

                 predominate over any questions affecting only individual class members. The

                 principal question presented by this claim is whether the Defendant violated

                 the FDCPA.

             C. The only individual issue is the identification of the consumers who received

                 such collection letters (i.e., the class members), a matter capable of ministerial

                 determination :from the records of Defendant.

             D. The claims of the Plaintiff are typical of those of the class members. All are

                 based on the same facts and legal theories.

             E. The Plaintiff will fairly and adequately represent the class members' interests.

                 The Plaintiff has retained counsel experienced in bringing class actions and

                 collection-abuse claims. The Plaintiffs interests are consistent with those of

                 the members of the class.

45.   A class action is superior for the fair and efficient adjudication of the class members'

      claims. Congress specifically envisions class actions as a principal means of enforcing the

      FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

      individuals, whose rights will not be vindicated in the absence of a class action.

      Prosecution of separate actions by individual members of the classes would create the risk




                                               7
  Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 8 of 13 PageID #: 8



       of inconsistent or varying adjudications resulting in the establishment of inconsistent or

       varying standards for the parties and would not be in the interest of judicial economy.

46.    If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

       pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

47.    Collection attempts, such as those made by the Defendant are to be evaluated by the

       objective standard of the hypothetical "least sophisticated consumer."

                         Violations of the Fair Debt Collection Practices Act

48.    The Defendant's actions as set forth above in the within complaint violates the Fair Debt

       Collection Practices Act.

49.    Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

       the members of the class are entitled to damages in accordance with the Fair Debt

       Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in his favor and against the Defendant and award damages as follows:

              A. Statutory damages provided under the FDCPA, 15 U.S.C. § 1692(k);

              B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                  and

              C. Any other relief that this Court deems appropriate and just under the

                  circumstances.




                                               8
  Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 9 of 13 PageID #: 9



                                    Dated: Woodmere, New York
                                           June 21, 2021


                                               /s/ Adam J. Fishbein
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                              73 5 Central Avenue
                                                 Woodmere, New York 11598
                                                   Telephone: (516) 668-6945
                                                     Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.


                                             I sf Adam J. Fishbein
                                         Adam J. Fishbein (AF-9508)




                                                    9
                    Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 10 of 13 PageID #: 10




-. · OUrpr_ofessional· accountrepresentativ~ ara.availabl_e to h~lp.yoµ-re~lve ~his slt~tion i'1:a way thati$ acc~ptable..t9 _.both you·.:
·_ .;:1na o__ur
             _ :·-: cli~nt,>\ ·, .-:,:./:                            _:: .. :-;.·,..                                        >          >       -.       ,_-,   >   ••   -,          ·-:    >                                      •          •    •            ··.·.·'       •   •   -·.•-   :. . .   :     •           •
                                                                                                                                                                                                                                                                                                                            0~;-~~·-
                                                                                                                                                                                                                                                                                                                                  •                 •



                                    .. ·· .. ·.                                                                                                                                                                                                                                                           ..·· .. ·',       ':"•:.


-. _The:·~~~d~- ~~1 i'.epr~nt ab~lan¢e·~~~:~~u~~- ~r~-Q~~~th~your. in~~ran~ ~er·h$f~~'.~ied tor so~ rea&>11. -:
.: ~~y~u/~~~~~ie~-~~ ~y ~~--pur.~~~{24.-hrsd~~~s}'~::~y-~ou~~iH~ ~he~~·or.:cr~dif~~::_:_.-. -_. . :-:                                                                                                                                                                                                                                   : .· .: .,. -..
      _ . _ - .:. ·:•. - .. ·-.-__ --::.-
      . :',:"       ·,·   .
                                                                            - - - . ·. -._ ::-·--.--:.->. :
                                                                                                    ,.       .     . ·.. .,     __   :·.;   ·.-· ·-..                        '•· ... :. ·., . -·
                                                                                                                                                                                                   ·::·               --~·~-~~~,a>rn--::_:-~::..... _: -:· : :,: _·.._. ...---~-:: --:.
                                                                                                                                                                                                                                                               ,.        .                        .             .   •         .       :· . . . .


 .Additi~nal!y)!~I fr~--to-~ityou~~~~t~oaey ~~~r-~~. cr~it~r.d i~i~~tion ~~9-~~ ~,~~~-s~~ ~~-. ·. : : _· .. ·.:
, j i ~ - ' ..-~:-·                                                                                                                                                                                                                                                                                                                        i       ..   '.'.

:· unies~ iou noijfy_this_:~ffi~--~n 30.d~~-~er_:~~~-thtsn~ ~·~ y~u:~puj~_the \/~!idity ~:ttiis d~~t ~ an~_portio~jhefeof, this _office · ·
  _will ~sumtf thfs. debtis va!i~. Ifyou notify '!,ti~ .offi® in-wtjting.:within 3Q. ~-from r e ~ this ·not~ t_nat you· ~isput.e:the validity of. this debt_ , ,·
, or any;portion_. tnereo;: this office.wih.:ODtaifl y~?lfof: the.' debfgr~I') a copy; of a judgment firid ??~ii y~u a;copy_ of such judg~nt or-. . ·· . ·
_- vei:fficatioll. lf_yo·u ·requ~ of..this ~~ .in ~r,til:19.~~- 30-day.s -~er ~M~ ttli_s notk:_e' ~ Q~will;p~ yoµ with toe ~me and addt~s
 j>tt~91"ig1nal'preditor,if diffe~from tti_e:~!fentcr~itor.>:::·._: : ,· -: :<-::::.:• o; . ·: : · -::·-.:: · - : . - : : : , ~f~~:c~~-~ ·: ,. :- : . ,.
 : >.: . . -..:'-: .:. ::: ·::.' \ :,::•. :.:: :··; :? :- :_.: '. :- :-:-: ··:/_>. :>: · . _:: ,: :,, .:_,; . :. _- :-.:/': .... ·'.):< -· :_ '. '•iJ: :·"FJebt.l:cTie@-S:::~~t· : :__:. _.:
 ..         .                   .. ·               .             · ·.: ~-. -:·... :                              . · -·              ···                 · ;·                 ·           ··'                         · . . ·· .- .• ·.·         . - ·.. ' -        ACA::-'.:'AIC REP: l:-MARCUS;EXT-8228
                                ._• ... -:::-: -_                -<:. ,._··.:·:_':_.-•;,_~_-·,: __., -:, ..:.·.·:-··--:<-,<_:·:i'~~---.:.: ... ,<<.:->-·:_:''. ,.:-:-1
-~:::./. ·.:. ·                 · _-.· · ---_-: :.ToelUllllllpropet·CJ\ldittoyow-account;detacli'1hl9.soct!orrandrilturn·lll!ltliyour~ Pklalie-keep'~pP111011roryou_r.retoTil8.. - ·. .Bt01~\P.C2): ·'..
                              . ·~,. ,.:~ : .'_>:\.-.~ :. ... ~ .. -~ .• :/_ -,_ . ·- ~- : . . .: .-::- :_ .·. . . . ~ . .                                ..'                   .
                                                                                                             _-:·. '-._ .; ·: ·.: .<.~ :__·.·.· t. -·                                          : '; ':.··
                                                                                    • :.    C   •    ,                                 •,'•.   •    "                           •   •••            '._       •   ::




                                                                                            . ·-.•,




                •    .....      •    ✓•   ,•, . . . •   • •• •             _.. •• - · · .   ,·.          •                ..•    ••••                      •        •                ..        •         •              ,     ,       • ••




           •••11 ·445;PC~$~~~-~~SS969~i-20a1oas~1:~; 3~02-1; :
           Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 11 of 13 PageID #: 11
I




    l-::

               ·•. [: 'tFANY~OF THE: F()l.:;LO'MNG~HAS:CHA~G~D $t~d~YOUR:iA$T ~TAfeMENl:, 'PLE.A~E 1NDICAT~- ., . ; '. ·:J ..·.
           fAaouiYou;-:· 'l ..· ,_.
           · YPlllHlAMe.(l:.ast, First;" M!dctre ~
                                                       . .. ~ :lABovryo,uR 1NsuRANCt.:·. .~
                                                                                                       YOll~ P ~ INS~¥, COMPAM';S NAME :
                                                                                                                                                                   ·r·. :·_: . .
                                                                                                                                                                      .· .· ,EFFEC't!\/E DATE

                                                                                                       :PR!MARV INSURANCE COMP{INY'S AOORESS ·                      . ·TELEJ>HONE · . ·
                                                                                                                                                                      !, ' : }            .··
                                                                                                                                                                 ·,STATJ::                 · ZlP ·
             CITY                                                    _STATE.              ZIP'. ·

                                                                                                       POUCVHOLO&S !D NUMBER .
             TEl.EPHOl'<E                                                            '□ Sepal1l!ed
                                                                                     -□~.·
             {   ' )   '   '                                                         D Widowed .       YOlm SECONO~INSIJRANCE COMPANY'S NAME· .
            • EMP.LOYER'S NAMf                                                 TEJ.EPHOHE : .
                                                                           . ·:··( . · . )                      · SECONDARY"INS\IRANCE COMPANY'S·AOORESS            · TELEPl:_lO!llE;:.
                                              --...-.-,C-,,ITY,.,...---.,,,-
                                                                          __ ....S.. . .J'._E..,......_Zl_P_·-·
                                                                                  TA:-                                                                             ' i ' ' 'J:
                                                                                                       CITY                                                      '.STATE              . : .. ZIP·

                                                                                                                                                       ' ·GROUP PLAN:N!JMBER'
Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 12 of 13 PageID #: 12




                                                                                     Si,317,75
                                                                                   00t757i619
                                                                                   2v:i22H83t


              PROFESSIONAL CLi\.IM:~fBURt;rt( INc(' .. ',.                                       ·r1          Phon~: 518-6~1-1_!22 or 914~8-12'22
               ~YC Oept{jfCo."liSi.m,E"rAJfalrs l.iee.nse #0&11196             ·                  ll fax: sn,.68t-12tl-"1i
               ''Se Habia Espqnof"                                                                            Office Hout$! Mon               • :Fr, s .3Qam ~ 5pm
                                                                                           .,,.. . . . ,,,,, ...~,,, .•... ,, .,.,.,.,. ~~-----~-·
                                                                                                                             y..........,,....,., ~-,.


               E~a~::                                                                                         Pay O~llne, 24m3f:iti
               w,f◊@rtebme.¢rg                                                                               www,~¥i:n,b,com


                                   r\...,____m_s_A_cc_·_o_vm_rs_._s_ERI
                                                                   __o_u_st:_v_P_A_s_1-oo_-_e_____J
        We na¥e tried to con!act yoo by pticme andior mail regarolng !his outstaru:!ing debt due to our ciient. Aceon.:lir-g iO-(lur reeortis.
        tn.'S account still remains umso!ved.

        it i$ extremefy ~ t ihat yOt.l t~e this past due accooot arn:i w e ~ mat you ccntactoor offices vfa teiepb':ine or mail
        immediatelf rar ;·oor conver,Ience. our website is available 24 rns,'7 days for you to resolve tr.ls aet:o'Wlt.

                                                                        www.AA'£P¢,¢)l1l

       Payment i s ~ wi!hin iO Days of this nctiee, tf tllis aooo,,mt is not teSOM:d, we will aswn,e. that you ha>Je oo intemiOn cf
       $1:!tffirlg this outstanding debt

       V'Je are h~ ti;i l'le!p yoo, as our c!J,eot W$$ m,ere ~ h~ iii ~r lime ¢t need, Piease allow us to help you ~ tn.'S acc:e,,int !r,
       an armcab!e malflnet,



       This is an attempt t o ~ a debt. MY ir!fbtmation ot:ta1ned wlii be used fur that purpose. T h i s ~ . ls from a debt
i
'Iii
       ccl!ection agency.
                                                                                                                               l'JI ·· P«if~Clns~!~.
                                                                                                                             -       ~Pehl Coil«t,m Sitlt.'<' i!)6.; ,.
                                                                                                                            AC.l>i: A!C RE?: t. MARCUS EX18225
                                                                                                                           ·~~t::<,,.,.-..;.~
                                                                                                                           """~~
                                                                                                                          .#i(>t~~~



                            ;,i,-~----.........;-~liiio......             -t.~1_i,:'_,.i_l:.•~..~~·~~ ·'X· t::,rr:-4;~d'
                                                                                                               · . •.                                       -~.;;\ii',.~



                                                                                                                                   a-no.o._              $1,317.75

                                                                              ..;••• .i;~'~flf';';::::.
               POOOX9060'
               HlCK'SVtU.E, NY 11~"'9000
                RETURN $EfMCE ~EOUESTED
              t:J ~~-1~~ ..                   ~e,-~ . .                        ,;,.,.;~                                                              ···~-
               ~~~.ffll"~~·"·~--
              c~~±~~~~~ll~~
                                                                               0 ~~"~'.
                                                                                       00175716'19

               JO$E~sPlAA                                                              PROrESSK>NAL CLAIMS BUREAU, !NC.
              1~40THST                                                                 POBOXOOSO
              BROOKLYN. NY 11216-3003                                                  H!CKSVll!..E. NY 1'1800:-9000
              fflNiffii11•f~1tllltllullf1,t1m•1P;'4fsp.1~q•fJild1.f!u                  ltltfl!U1,!M5lm(lUgtt1~llttfl~lti*¼.1!ial11pqpiqfid
Case 1:21-cv-03543-DG-VMS Document 1 Filed 06/23/21 Page 13 of 13 PageID #: 13


                                                                                                                                                                             I
                                                                                          $1,311.75
                                                                                       0,)1:?571619




                                                                                                       ri     P,.hom~: 5i&-$iH•_·_H22 or 914.sc~l222
                                                                                                       Im     fax; 5!~1-126,5               ·
                                                                                                              Offk.e Hoo-B: Mvn: F'ri 8:~am • 5;:;rr.

               E~ti:                                                                                          P"ay ~Ho~ 24flll!lii
               info@pchmc ..org                                                                               www.p.~pcb.c.o-m /

     _,..,II   :nrrm11 n1 . l!llllf
                                      ~•~••- M-- , -•
                                      l.i! ]IIIHU              iii .... ®Iii   1                     Ii     UI .. if             mill.!? . . B1/lli\1Lt.llJ ! &. Iii 1$~"%
                                                                                                          ,,..,.,.,_~-v-~'«<«<O's'»,,.,,,,.¾

                                 (· . . . _ DO NOT CONTINUE_
                                            _,~------
                                                           TO  LEAVE THIS OEST UNRESOLVED
                                                             _ _ _ _ _ _ _ _ _ _ .., .. .. ,,.,.......,l<.......,..,,,.,.."'.......
                                                                                                                                   ]

      Your centi:rJut:'i'.l nc,1:,parmer;t 0,"l the aoove reference- aeoount llii:1$ prevemed us from neipiT19 you ~ dear this acc&Jot frrm! our
      nsenrds.



                      ? Call our offices to reisoive mis acoount with or;e ~ our ~""k!rs'.
                      _., Resoiw your Wf on Ol.lf websitewww.~oom
                      ► Mali your check, money order o. ad cal'd lnfom:lal.io.~ ~9 with the payment stub below tti ®se
                        out thl$ accooot




      Th,s ;s a.n attempt t o ~ a debt Artf mt~ion s0btai~ will ~ us«!                        w um purpose !ms ~ l : i t l n ls m.im a oetrt
 f    ~e;tlM ager1cy.

 !



                              ~~,-~~a~"""""'4~•-•--"""'_,...,.
                                                     ~lf.:
                                                                                    ~17834
                                                                                                      -~-~l\llr--           ~ont O&tl.l;
                                                                                                                                 12/1512020
                                                                                                                                                          Ola~t
                                                                                                                                                         1212512020
                                                                                    ~,:ittmme:
                                                                                    EZRIELSPIAA                             Baitmc~ hm                    .$1,117,75

                POBOXS'OOO
                HICKSVilU:, HY H802-SOOO
                                                                                   , ; ~• • ~p,~

                 ~!la!S.~-~~,»~--
               mmJRN SERVICE REQUESTEO
               o-~~llll!!ri~~l$~;'1;~

               t =:'~-½~~-=-.iiilf~•~~,'"\
                                                                                    """-

                                                                                   •:o~Jei~A~'/
                                                                                       •oornfr1519 •.                     V _.     ,
                                                                                                                                       . ,,
               JOSEPH -SPIAA                                                                  PROFESSiOMAt Cl.AtMS SUREAlt !~.
               l~40THS1                                                                       POOOXSOOO                  .
               aROOKlY!i.l_ NY 1121~~                                                         MK:KSVILLE., NY 118tl2~9000
               lt1~
                  1   •~•tt
                          111vl1t,iJlnij,1lnf-1rl~ffttl1alat111t                              lm~U,hPd•Wir1~lU\iblb11ltlillmk~•u\uPt1w
                                                                                              1
